El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El acusado nos pide que designemos a un abogado para que lo defienda en esta apelación que interpuso contra la sen-tencia que lo condena por un delito.
 Nuestra carta orgánica de 2 de marzo de 1917 dis-pone en su artículo 2, párrafo 1, que no se pondrá en vigor en esta Isla ninguna ley que prive a una persona de su vida, libertad y propiedad sin el debido procedimiento de ley, o que negare a una persona de esta Isla la protección igual de las leyes. Y en el párrafo siguiente dice que en todos los procesos criminales el acusado gozará del derecho de tener para su defensa la ayuda de abogado. Por su parte el artículo 141 del Código de Enjuiciamiento Criminal como fué enmendado en 1905 dice así:
“Cuando se traiga al acusado ante el tribunal con el fin de ins-truirle proceso por un cargo que envuelva pena capital o reclusión *82perpetua, si resultare que no tiene abogado y que la pobreza del acusado no le permita emplear defensor, el tribunal designará uno o más letrados en ejercicio para que defiendan gratuitamente al reo, 'concediendo a dichos letrados un período de tiempo razonable para ■prepararse para el juicio. En todos los demás casos, quedará a la discreción del tribunal, la designación de abogado.”
Las palabras “debido'procedimiento de ley” usadas en las constituciones federales y en las estadnales de los Estados Unidos de América, así como en nuestra carta orgánica, con-sagran el principio de que una persona no puede ser conde-nada sin ser oída. Por nuestra carta orgánica el derecho a ser oído en los procesos criminales- se extiende a tener el acusado la ayuda de un abogado para su defensa; de modo que en ellos pueden ser oídos personalmente o por abogado. Ese precepto no impone obligación alguna a la sociedad de designar abogado que gratuitamente lo ayude o defienda pero sí el Código de Enjuiciamiento Criminal, como se ve por el precepto que hemos copiado de él, aunque se refiere a los procesos criminales cuando se lleve al acusado ante un tribunal con el fin de instruirle proceso. Ese precepto se refiere a procesos en las cortes donde el juicio ha de celebrarse y no en apelaciones establecidas por los acusados para ante nos-otros contra los fallos de dichas cortes.
Esto no quiere decir que este tribunal en algún caso en que considere que las circunstancias concurrentes así lo exijan, no pueda nombrar abogado de oficio, pero ése no se ha de-mostrado que sea en verdad el caso ante nos.

La moción del apelante debe ser negada, concediéndosele basta diciembre 24 para que- pueda presentar su alegato.